*885ON MOTION
DYK, Circuit Judge.

ORDER

Sebastian M. Welch moves to remand his case to the Merit Systems Protection Board for further proceedings. Welch states that the National Archives and Records Administration (NARA) consents.
Welch filed an action at the Board alleging that NARA improperly charged his military leave account for days when he would not otherwise have been required to work in violation of the Uniformed Services Employment and Reemployment Rights Act (USERRA). The administrative judge canceled the scheduled hearing and denied Welch’s request for corrective action, determining that Welch failed to identify specific dates that NARA improperly charged him military leave and dates that he was forced to use other leave to perform his military obligations and thus was not entitled to relief.
On Welch’s motion, the court stayed proceedings in this case pending disposition of a related case, Kirkendall v. Department of the Army, 479 F.3d 830 (Fed. Cir.2007) (en banc). In Kirkendall, this court held that the Board must hold a hearing in a case involving an alleged US-ERRA violation. Because the Board did not hold a hearing, we vacate the Board’s decision and remand for further proceedings.
Accordingly,
IT IS ORDERED THAT:
(1) The motion is granted. The Board’s decision is vacated and the case is remanded for further proceedings.
(2) Each side shall bear its own costs.